Title: From John Quincy Adams to Abigail Smith Adams, 22 December 1803
From: Adams, John Quincy
To: Adams, Abigail Smith

 

My dear Mother
Washington 22. Decr: 1803.

I received two days ago your kind favour of the 3d: instt: and it was very precious as containing information of your health, and that of my father, and friends at Quincy.—I have been and am sensible of the inconvenience there would be in any free interchange of political sentiments upon the passing events, by a correspondence which must pass through the channel of the Post-Office—I believe however you will perceive, (indeed you knew before I came here) what would be the extreme delicacy of my situation, between two rows of batteries directly opposite to and continually playing upon each other, and neither of which consider me as one of their soldiers—The effect of being placed in this situation I have already felt, and expect to feel it during the whole period of my service—That I should ever come out from it safe, is not to be expected, but it has always been my opinion that to fall in a good cause, is as honourable, as to share in its success, though not so agreeable—Hitherto my conduct has given satisfaction to neither side, and both are offended at what they consider a vain and foolish presumption of singularity; or an Ambition of taking a lead different from the views of either—All this I cannot help—Nor can I help its manifesting itself by the grossest misrepresentations of my conduct, as in the Centinel of the 10th: instt:— from the editor’s correspondent at Washington—But I have looked all this and much more full in the face before-hand, and prepare my mind with all the fortitude it can command for the consequences.
Excepting the Amendment to the Constitution, which has now pass’d, and the Louisiana Treaty, with its first-fruits, which are yet budding forth we have had nothing to excite very warm party feelings, or much public attention this Session. It appears to be agreed, on almost every side, that Congress have very little to do, and may if they please adjourn within a month from this time—Whether they will or not the Time will show.
My wife and family are well—I have a walk of five miles every day in coming to the Capitol and returning home, which I find very beneficial to my health.
Mr: Merry the English Minister has recently arrived here—Certain questions of rank and precedence are said to have arisen between him and the Secretary of State; or rather between their Ladies.—The etiquette has lately been established that the Ladies of Heads of Departments shall in future precede those of foreign Ministers—Mrs: Merry refuses submission, and refuses declines to associate on those terms—What the issue of this great national controversy will be, must be left to futurity and the wisdom of the Executive—Other causes of personal disgust have been given to or taken by Mr: Merry, so that the appearance of the parties on the threshold does not betoken the prospect of much harmony between them when within.
My dear and highly valued friend W. V. Murray is no more. He died after a short illness say the papers, on the 11th: of this month—But his health has been very low ever since his return to this Country. I had a letter from him since the commencement of this Session, which flattered me that he was getting better; but there was the mark of a wounded spirit in it, which made the intelligence of his death, be less unexpected to me than it would else have been—His wife’s health is such as to promise little of a longer duration—I have given a cordial and faithful tear to his memory.
I shall inclose a copy of Mr: Tracy’s speech on the final question on what is called the electioneering Amendment—It was a speech of great impression when delivered, and I hope it will have its effect elsewhere—For though I stood firm to my opinion long before entertained and express’d, that the principle of discriminating in the electors votes, would really amend the Constitution, yet as the Resolution pass’d, and in the manner it was carried through, I am very averse to its adoption, and hope the Legislature of Massachusetts will not adopt it.
I am ever faithfully yours,
John Q. Adams.